     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 1 of 31



                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

BILLY MORRISON,

      Plaintiff,

v.                                                 CASE NO.: 4:18-cv-576-RH-CAS

THE FLORIDA DEPARTMENT OF
CORRECTIONS et al.,

     Defendants.
______________________________/

           PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

      Plaintiff, Billy Morrison, by and through the undersigned counsel, pursuant to

Rule 56 of the Federal Rules of Civil Procedure, hereby moves for summary

judgment against Defendant, the Florida Department of Corrections (“FDC”), and

in support thereof, states as follows:

                                       I.
                                 INTRODUCTION

      Plaintiff has sued FDC for violation of the Americans with Disabilities Act

(“ADA”) and the Rehabilitation Act (“RA”) for FDC’s unconstitutional delay in

treating his chronic HCV while incarcerated. This Count has advised the parties that

“[m]otions for summary judgment shall be filed as promptly as possible . . . .” ECF

No. 21, at 4. Because Plaintiff believes that the current record sufficiently establishes
       Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 2 of 31



FDC’s liability under the ADA and RA, and having no material facts that are in

dispute, he moves for summary judgment at this time.

                                    II.
                      STATEMENT OF UNDISPUTED FACTS

    A. Material Facts Conceded By FDC in Hoffer v. Jones

        1.   HCV Infection and the Progression of Liver Disease

        HCV “is a viral infection, which is spread by exposure to blood or blood

products.” Hoffer v. Jones, 290 F. Supp. 3d 1292, 1294 (N.D. Fla. 2017) 1 (Order         0F




Granting Motion for Preliminary Injunction 2). The most common way of contracting
                                                    1F




HCV is through intravenous drug use, but a person can also get infected through

tattooing or blood transfusions. ECF No. 54-1, at 2. “The principle consequence of

[HCV] infection is infection of the liver, which causes inflammation that in turn may

result in scarring of the liver (fibrosis).” Id.

        “Liver scarring can significantly impair liver function and damage its

crucial role in filtering toxins from the blood, as well as making proteins

involved in liver clotting and fighting infections.” Id. (emphasis added).

Moreover, liver scarring places patients “at risk of liver failure or liver cancer.” Id.



1
  Hoffer v. Jones is hereinafter referenced to as ECF No. 54-1.
2
  In its order on summary judgment, the Court “expressly incorporate[d] all findings from its prior
order granting Plaintiffs’ motion for preliminary injunction.” Hoffer v. Inch, No. 4:17-cv-214-
MW/CAS, 2019 U.S. Dist. LEXIS 66140, at *5-6 (N.D. Fla. Apr. 18, 2019) (hereinafter referenced
to as ECF No. 54-2). Further, the Court noted that FDC “no longer wishes to contest” the issues
that the Court “already resolved in favor of the Plaintiffs.” ECF No. 54-2, at 3.


                                                2
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 3 of 31



Liver failure carries with it a host of serious symptoms, including bleeding from any

site (e.g., esophageal varices), fluid accumulation in the legs or abdomen (ascites),

life-threatening infections, and eventual failure of other organs such as the kidneys.

Id. Liver failure is essentially untreatable, and “has a very dismal prognosis.” Id.

      The amount of liver scarring a patient has is usually measured on the

METAVIR scale. Id. On this scale, a person can be classified F0 (no fibrosis), F1

(mild fibrosis), F2 (moderate fibrosis), F3 (severe fibrosis), or F4 (cirrhosis). Id. The

rate at which patients progress along this scale differs among the population. Id.

However, about 20–50% of people infected with HCV spontaneously clear the virus

within six months of infection. Id. at 3. The remaining 50–80% who do not clear the

virus within six months are referred to as having chronic HCV. Id.

      Among those with chronic HCV, about 30% of patients maintain a stable

chronic infection, 40% suffer from slow fibrosis progression, and 30% suffer from

rapid fibrosis progression. Id.; see also ECF No. 54-3, at 54-55 (testimony of Dr.

Dewsnup 3). Patients with a stable chronic infection usually only reach F1 (mild
          2F




fibrosis) as long as they maintain other healthy habits such as abstaining from

alcohol. ECF No 52-1, at 3; see also ECF No. 54-3, at 55-62. Patients with a slow

fibrosis progression may take upwards of 20 years to reach F4 (cirrhosis). ECF No.



3
 Dr. Daniel Dewsnup was FDC’s expert in Hoffer. See ECF No. 54-1, at 8. His testimony was
heavily relied on by the Hoffer Court. See id. at 8-13.


                                           3
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 4 of 31



54-1, at 3; see also ECF No. 54-3, at 62-65. Finally, patients with a rapid fibrosis

progression may reach cirrhosis within as short a timeframe as one year. ECF No.

54-1, at 3; see also ECF No. 54-3, at 65-67.

      The extent of liver scarring a patient has does not necessarily correlate with

the symptoms they are suffering. ECF No. 54-1, at 3. For instance, “[s]omebody can

be completely asymptomatic and present with cirrhosis.” Id. Nor do “symptoms have

anything to do with what the risk is of liver failure.” Id.

      Once a person reaches F4 (cirrhosis), they are further classified based on

whether they are suffering from HCV-related symptoms/complications. Id. A patient

with cirrhosis and no related complications is referred to as having compensated

cirrhosis. Id. A patient with cirrhosis that is accompanied with complications is

referred to as having decompensated cirrhosis. Id. The distinction between these two

groups is important because their survival rates are markedly different. Id. Whereas

the five-year survival rate for someone with compensated cirrhosis is 91%, the five-

year survival rate for someone with decompensated cirrhosis is only 50%. Id. at 3-

4. Once a person has decompensated cirrhosis “their liver has truly failed.” Id. at 4.

At that point, “the only true curative treatment is a liver transplant.” Id.

      2.    Treatment of HCV Infection

      Historically, cHCV has been “difficult to treat.” Id. One old method of

treatment involved the drugs Interferon and Ribavirin. Id. That treatment required



                                            4
      Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 5 of 31



weekly injections and could take as long as twelve months to complete. Id. The side

effects were “terrible.” Id. Taking the treatment was akin to “having the flu for a

year.” Id. “People’s hair fell out, they had rashes, they had chest pain, they felt

suicidal, [and] some committed suicide.” Id. Despite the terrible side effects, doctors

still prescribed the treatment when patients had a high level of liver scarring because

“the likelihood of getting to cure, which was still only about 30 percent, was better

than those terrible side effects.” Id.

       But in late 2013 a new class of drugs known as direct-acting antivirals

(“DAAs”) were released to market. Id. These DAAs proved to be “a revolution in

medicine.” Id. Treatment with DAAs consists of taking a pill once or twice a day.

Id. The treatment period with DAAs is only about twelve-weeks long. Id. Moreover,

DAAs have “very few” side effects. Id. Most importantly, about 95% of patients

who take DAAs are cured of HCV. Id.

       Unfortunately, this revolution in medicine came with a price. DAAs “are very

expensive.” Id. In September of 2016, a single course of treatment with DAAs cost

approximately $50,000 to $75,000. Id.; see also ECF No. 54-4, at 34 (testimony of

Tom Reimers 4). Even though prices have been going down as new DAAs are
               3F




4
  From January 2013 to September 2016, Tom Reimers was FDC’s Director of Health Services
Administration, and then became Director of Health Services. ECF No. 54-4, at 4-5. He is FDC’s
top health care official.


                                              5
      Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 6 of 31



released, a single course of treatment may still cost as much as $37,000 or more.

ECF No. 54-1, at 4; see also ECF No. 54-4, at 45.

      Despite the high cost of DAAs, the standard of care is to treat chronic HCV

patients with DAAs as long as there are no contraindications or exceptional

circumstances. See ECF No. 54-1, at 4. This has been the prevailing standard of care

since late-2013 when DAAs were released to market. See ECF No. 54-5, at 5-9

(Plaintiff’s Expert Report of Don C. Rockey, M.D.); see also ECF No. 54-6 (FDC’s

draft legislative budget request for the 2016-17 fiscal year). It is inappropriate to

only treat those with advanced levels of fibrosis. ECF No. 54-1, at 4; see also ECF

No. 54-3, at 55-58. The HCV Guidance—a resource developed by the American

Association for the Study of Liver Diseases (AALSD) and the Infectious Diseases

Society of America (IDSA)—recommends giving DAAs to any patient with chronic

HCV (absent certain contraindications).; ECF No. 54-7 (current HCV Guidance

dated May 24, 2018); see also ECF No. 54-8 (HCV Guidance dated April 12, 2017);

ECF No. 54-9 (HCV Guidance dated October 8, 2014); ECF No. 54-1, at 4.

 B.    FDC’s History of Failing to Treat Inmates with HCV

      FDC uses private contractors to provide medical services to inmates. ECF No.

54-1, at 5; see also ECF No. 54-4, at 5. In 2013, those contractors were Corizon and

Wexford. ECF No. 54-1, at 5; see also ECF No. 54-4, at 5. Under FDC’s contracts

with Corizon and Wexford, there were two ways that doctors could obtain drugs.



                                         6
      Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 7 of 31



ECF No. 54-1, at 5; see also ECF No. 54-4, at 5. Most drugs were listed on an FDC-

approved list, referred to as the formulary. ECF No. 54-1, at 5; see also ECF No. 54-

4, at 6. Those drugs were readily available to doctors and were paid for directly by

FDC. ECF No. 54-1, at 5; see also ECF No. 54-4, at 6. Drugs not listed on the

formulary had to be specially requested. ECF No. 54-1, at 5; see also ECF No. 54-

10, at 25-26 (testimony of Dr. Maier 5). Specially requested drugs were paid for by
                                           4F




Corizon or Wexford. ECF No. 54-1, at 5; see also ECF No. 54-10, at 25-26.

       When DAAs came out in late 2013, they were not included on the formulary.

ECF No. 54-1, at 5; see also ECF No. 54-4, at 6-7. DAAs were found to be too

expensive by FDC’s top officials, despite their proven effectiveness in curing HCV.

See ECF No. 54-11 6; ECF No. 54-6 (“The newer medications are more efficacious,
                       5F




regardless of the genotype and stage of the disease, and have fewer side effects”).

Even after becoming aware in June of 2014 that the Federal Bureau of Prisons was

using DAAs to treat HCV, ECF No. 54-15, FDC refused to include them on its

formulary and failed to update its HCV-treatment policy until June 2016 to reflect


5
  Dr. Albert Carl Maier consults on litigation and grievances relating to medicine in FDC’s Central
Office. He was previously employed by Corizon as the Medical Director at Reception and Medical
Center from June 2014 to February 2015. See ECF No. 54-10, at 5-8, 33.
6
  ECF No. 54-11 is an email Dr. Olugbenga Ogunsanwo received on December 9, 2013,
announcing the approval of Sovaldi, a DAA drug, which he forwarded to Tom Reimers, Dr. Long
Do, and Stephen Whitfield saying “[h]ere we go again with these expensive Hep C meds!!”. Dr.
Ogunsanwo was Assistant Secretary for Health Services from 2011 to 2016. ECF No. 54-12, at
13-14. Dr. Do was Director of Medical Services from 2013 to December 2015. ECF No. 54-13, at
15. Stephen Whitfield has been FDC’s Pharmaceutical Services Director since 2010. ECF No. 54-
14, at 15-16.


                                                7
      Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 8 of 31



that prescribing DAAs was the new standard of care at that time. See ECF No. 54-

16 (FDC’s policy revised June 27, 2016); cf. ECF No. 54-17 (FDC’s policy revised

January 2015); ECF No. 54-18 (FDC’s policy dated September 2014); ECF No. 54-

19 (FDC’s policy revised April 2017).

       Nevertheless, Dr. Scott Kennedy 7 decided to assemble twelve inmates (the
                                             6F




“Kennedy 12”) with the goal of treating them with DAAs. ECF No. 54-1, at 5; see

also ECF No. 54-10, at 18-22. By the end of 2014, the Kennedy 12 had been

assembled and thoroughly evaluated. ECF No. 54-1, at 5; see also ECF No. 54-10,

at 20-22. But the Kennedy 12 were never given any DAAs because the necessary

funds were not available. ECF No. 54-1, at 5; see also ECF No. 54-10, at 22-23. This

was so despite the fact that all twelve inmates showed signs of advanced liver

damage. ECF No. 54-1, at 5; see also ECF No. 54-10, at 23-24.

       FDC kept track of how many inmates had HCV. In early 2015, FDC reported

that 5,272 inmates were currently infected with HCV. ECF No. 54-21, at 2, 7.

However, only five inmates were receiving any kind of HCV treatment. Id. at 7. This

was clearly not concerning to FDC’s top officials as only eight inmates were treated

over the next two years. ECF No. 54-1, at 6. Indeed, there was no future plan for

expanding HCV treatment. ECF No. 54-21, at 8. FDC was more concerned with



7
 Dr. Scott Kennedy was the southeast medical director for Corizon at that time. See ECF No. 54-
20, at 94 (testimony of Dr. Timothy Whalen).


                                                  8
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 9 of 31



saving money than treating HCV-infected inmates. Stated differently, FDC knew

that it had to treat HCV-infected inmates, but was indifferent to providing the

treatment because it was too expensive.

      As the years went on, FDC officials recognized that inmates were dying from

HCV because they were not being treated. ECF No. 54-1, at 5; see also ECF No. 54-

10, at 54-55 (discussing conversations with Dr. Do). Similarly, Tom Reimers, the

FDC administrator responsible for overseeing the contractors, recognized that

inmates with HCV were not being treated and found the lack of treatment to be

unacceptable. ECF No. 54-1, at 5; see also ECF No. 54-4, at 10, 40-43. Again, the

reason why inmates were not being treated was because of a lack of funding. ECF

No. 54-1, at 5; see also ECF No. 54-4, at 40.

      By mid-2016, FDC had updated its HCV-treatment policy to acknowledge

that prescribing DAAs was the standard of care. ECF No. 54-1, at 6; see also ECF

No. 54-16, at 6-7. But again, the funding was not available to treat anyone. ECF No.

54-1, at 6. In 2015, Reimers prepared a legislative budget request of $6.5 million to

obtain DAAs for the 2016–17 fiscal year, but the request never made it out of FDC

(i.e., someone in FDC denied it). ECF No. 54-1, at 6; see also ECF No. 54-4, at 44-

45. The budget request stated that “[i]nmates with Hep C are at very high risk for

developing Cirrhosis and Liver Cancer if left untreated, and they can also spread the

Hep C virus to others.” ECF No. 54-6. The request warned that a “[f]ailure to treat



                                          9
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 10 of 31



the eligible inmates puts the Department at risk of litigation, including class action

suits.” Id. In other words, FDC knew that the failure to provide DAAs violated

federal laws and the U.S. Constitution. Further, the funding was requested to achieve

a single goal: to “[p]rovide for care, custody and management of inmates while

ensuring public and staff safety.” Id. Nevertheless, FDC decided not to request the

funds. ECF No. 54-1, at 6. In 2016, Reimers prepared a $29 million request for the

2017–18 fiscal year, ECF No. 54-22, but that too never made it out of FDC. ECF

No. 54-1, at 6; see also ECF No. 54-4, at 46-47.

      Eventually, Corizon and Wexford’s contracts with FDC ended, and FDC

began a new contract with Centurion. ECF No. 54-1, at 6; see also ECF No. 54-4, at

7. But the change in contractor did not come with a change in behavior; inmates with

HCV were still not being treated. ECF No. 54-1, at 6. Indeed, as of November 17,

2017, only thirteen inmates had been treated with DAAs. ECF No. 54-1, at 6; see

also ECF No. 54-4, at 47-48.

 C. Undisputed Facts Concerning Plaintiff Morrison

      Plaintiff is 53 years old and a former FDC inmate. See ECF No. 54-23. He

was incarcerated from November 13, 2013, to June 5, 2019. Id. During his initial

intake screening, Plaintiff informed FDC medical staff that he has had HCV since

he was 18 years old. ECF No. 54-24, at 18; see also ECF No. 54-33, at ¶ 8 (FDC’s

Answers to Plaintiff’s First Requests for Admissions). In other words, Plaintiff had



                                         10
       Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 11 of 31



HCV for over 20 years prior to being re-diagnosed with HCV in November 2013.

ECF No. 54-5, at 5. As a result, Plaintiff was referred to the gastrointestinal clinic—

a chronic illness clinic—for his HCV in December 2013. ECF No. 54-24, at 68.

        Plaintiff was an F4 and has compensated cirrhosis. ECF No. 54-25, at 7-10,

53, 58-60, 63. From the time he entered prison, Plaintiff had ongoing inflammation

in the liver and developed scarring that eventually led to cirrhosis, which he likely

had as early as 2013. ECF No. 54-5, at 5, 8. It is frequently noted in his medical

records that Plaintiff’s platelets were low and were decreasing over time. Id. at 5;

see also ECF No. 54-24, at 74, 79, 86, 91, 95, 97, 99, 101, 122, 125, 146, 149, 151,

160, 175, 178, 186, 188, 193, 198; ECF No. 54-25, at 53, 58, 60, 67, 80, 89, 124,

131, 154, 165, 194, 214, 222, 224. Low platelet count is a complication of HCV and

is a sign of worsening portal hypertension, consistent with the progression of

Plaintiff’s liver disease. ECF No. 54-5, at 8. Plaintiff eventually developed portal

hypertension and esophageal varices—complications of chronic HCV and cirrhosis.

See ECF No. 54-5, at 7; ECF No. 54-25, at 48, 53, 58, 60, 63, 75, 77, 94, 103-08,

123, 129, 134, 138, 145, 156-58, 162-66, 177-80, 186, 194-95, 197, 402-03, 218,

224.

        1. FDC Knew in 2015 that it was required to treat Plaintiff’s chronic
           HCV, but failed to do so for 2.5 years.

        Plaintiff’s medical records indicate that he consented to HCV treatment on

September 22, 2015, and that treatment was “clinically indicated.” ECF No. 54-24,

                                          11
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 12 of 31



at 101. On September 29, 2015, Sara Williams, the Health Services Administrator at

Blackwater River Correctional Facility (“Blackwater”), sent an email to Donna

Graham, an administrator within FDC’s Office of Health Services, listing the

Plaintiff as one of four inmates who had an elevated APRI score and who “required

treatment for Hepatitis C.” ECF No. 54-26.

       On October 15, 2015, FDC facilitated Plaintiff’s transfer to Graceville

Correctional Facility (“Graceville”) to begin DAA treatment. See ECF No. 54-26;

see also ECF No. 54-24, at 106-07. At least that is what Plaintiff was told. ECF No.

54-27, at 2 (Sworn Statement of Billy Morrison). However, Plaintiff never received

DAAs at Graceville. See ECF No. 54-28 (email regarding Plaintiff’s transfer to

Okaloosa CI for HCV treatment). It was not until March 29, 2018, that Plaintiff

finally received DAAs, after the Hoffer Court ordered FDC to begin treating inmates

with chronic HCV. See ECF No. 54-25, at 94-98; see also ECF No. 54-5, at 7.

Plaintiff was transferred out of Graceville 8 because the treatment had to be
                                                    7F




administered at a FDC-run facility. See ECF No. 54-28 (email from Dr. Whalen 9 to          8F




8
  Graceville and Blackwater are privately-operated facilities by The GEO Group, Inc. (“GEO”).
GEO-operated facilities are required to “strictly” adhere to FDC’s drug formulary and follow FDC
policy, procedure, and health services bulletins, including FDC’s HCV-treatment policy. See ECF
No. 54-29, 27-28, 61-62 (Blackwater operations contract); ECF No 52-30, at 26, 35 (Graceville
operations contract).
9
  Dr. Whalen was the Region 2 Medical Director for Corizon from June 2014 to January 2016,
when he was hired by FDC as Director of Medical Services, and eventually became Chief Clinical
Advisor. ECF No. 54-20, at 87-99 (testimony of Dr. Whalen).


                                              12
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 13 of 31



Donna Graham saying “[h]ere is another HCV treatment patient that needs to be sent

to a Centurion CI.”).

      Plaintiff requested treatment on February 4, 2016, ECF No. 54-24, at 124, and

again on August 16, 2016. Id. at 143. He was merely told that he “will be treated

when the time comes.” Id. The time for Plaintiff to be treated was years before. ECF

No. 54-5, at 5. By October 18, 2016, Plaintiff’s labs result indicated that he had

portal hypertension and cirrhosis. Id. at 5-6; ECF No. 54-24, at 149.

      By April of 2017, Plaintiff’s platelets were dangerously low and rapidly

decreasing. See supra. Plaintiff continued to request treatment but to no avail. See

ECF No. 54-24, at 174, 184. On July 30, 2017, Plaintiff filed a formal grievance,

complaining about his HCV-related symptoms and requesting treatment. ECF No.

54-31. His grievance was denied. Id. On August 24, 2017, Plaintiff timely appealed

to the Secretary’s Office, again complaining of his HCV-related symptoms and

requesting treatment. See ECF No. 54-32. Although it was approved, Plaintiff did

not receive a response to his appeal until December 1, 2017—more than three

months later. See id. This approval came directly from Dr. Whalen, FDC’s Chief

Clinical Advisor. See ECF No. 54-28.

      Plaintiff’s Fibrosure results showed that he had F4 cirrhosis. ECF No. 54-25,

at 7-10. This was no surprise in light of Plaintiff’s medical records dating back to

2013. See ECF No. 54-5, at 6-7. Indeed, Plaintiff was likely cirrhotic well before



                                         13
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 14 of 31



December 8, 2017, and should have received DAAs as early as 2013, when FDC

recognized that he had HCV. See id. at 5-9. Had he been treated then, at the time that

there was evidence of advanced fibrosis and cirrhosis, Plaintiff may not have

developed portal hypertension or esophageal varices. Id. at 7; see also ECF No. 54-

25, at 145, 194 (charting ascites). Plaintiff has had to undergo multiple invasive and

painful procedures for esophageal varices. See ECF No. 54-5, at 7; ECF No. 54-25,

at 103-08, 162-66.

                                   III.
                            MEMORANDUM OF LAW

   A. Summary Judgment Standard

        Summary judgment is appropriate when “the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to a judgment as a

matter of law.” Fed.R.Civ.P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).

   B.     Standard Under the ADA and RA

        To state a claim under Title II of the ADA, Plaintiff must show (1) that he is

a qualified individual with a disability; (2) that he was either excluded from

participation in or denied the benefits of a public entity’s services, programs, or

activities or was otherwise discriminated against by the public entity; and (3) that

the exclusion, denial of benefit, or discrimination was by reason of the Plaintiff’s

disability. Bircoll v. Miami–Dade Cty., 480 F.3d 1072, 1083 (11th Cir. 2007); Shotz

                                          14
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 15 of 31



v. Cates, 256 F.3d 1077, 1079 (11th Cit. 2001) (citing 42 U.S.C. § 12132); see also

28 U.S.C. § 794(a) (similar standard under RA). “With the exception of its federal

funding requirement, the RA uses the same standards as the ADA.” Badillo v.

Thorpe, 158 F. App’x 208, 214 (11th Cir. 2005); see also Cash v. Smith, 231 F.3d

1301, 1305 (11th Cir. 2000) (“Discrimination claims under the Rehabilitation Act

are governed by the same standards used in ADA cases . . . .”). FDC is indisputably

a public entity that receives federal financial assistance. 10 See 42 U.S.C. § 12131(1);
                                                                9F




28 C.F.R. § 35.104.

         1.    Plaintiff is a Qualified Individual with a Disability

       Under the ADA, a “qualified individual with a disability” is:

               [A]n individual with a disability who, with or without
               reasonable modifications to rules, policies, or practices,
               the removal of architectural, communication, or
               transportation barriers, or the provision of auxiliary aids
               and services, meets the essential eligibility requirements
               for the receipt of services or the participation in programs
               or activities provided by a public entity.

42 U.S.C. § 12131(2). The ADA defines “disability” as “(A) a physical or mental

impairment that substantially limits one or more major life activities of such

individual; (B) a record of such an impairment; or (C) being regarded as having such

an impairment.” 42 U.S.C. § 12102(1). Plaintiff only needs to satisfy one of those


10
 While FDC has not yet filed an Answer in this case, there can be no reasonable dispute as to this
material fact. See, e.g., Order Denying the Department’s Summary-Judgment Motion at 3, ECF
No. 230, Cimillo v. Austin et al., Case No. 4:16cv584-RH/CAS (N.D. Fla. Aug. 10, 2018).


                                               15
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 16 of 31



definitions. Gordon v. E.L. Hamm & Assocs., 100 F.3d 907, 911 (11th Cir. 1996);

28 U.S.C. § 35.108(a)(2)(ii). Moreover, the applicable regulations instruct that “[t]he

definition of ‘disability’ shall be construed broadly in favor of expansive coverage,

to the maximum extent permitted by the terms of the ADA. 28 U.S.C. §

35.108(a)(2)(i). 11
                 10F




       A physical impairment means “[a]ny physiological disorder or condition,

cosmetic disfigurement, or anatomical loss affecting one or more body systems, such

as: . . . digestive, . . . immune, circulatory, hemic, lymphatic, skin, and endocrine.”

28 U.S.C. § 35.108(b)(i).

       Major life activities include, but are not limited to:

              (ii) The operation of a major bodily function, such as the
              functions of the immune system, . . . and digestive, . . .
              circulatory, . . . endocrine, hemic, [and] lymphatic . . .
              systems. The operation of a major bodily function
              includes the operation of an individual organ within a
              body system.

28 U.S.C. § 35.108(c)(1) (emphasis added).

       The term “substantially limits” must be “construed broadly in favor of

expansive coverage, to the maximum extent permitted by the terms of the ADA.” 28

U.S.C. § 35.108(d)(i). An impairment only needs to substantially limit one major



11
  “Because Congress explicitly authorized the Attorney General to promulgate regulations under
the ADA, see 42 U.S.C. § 12134(a), the regulations ‘must [be given] legislative and hence
controlling weight . . . .’” Shotz, 256 F.3d at 1079 n.2.


                                             16
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 17 of 31



life activity to be considered a disability. See 28 U.S.C. § 35.108(d)(iii). Indeed, “the

threshold issue of whether an impairment ‘substantially limits’ a major life activity

should not demand extensive analysis.” 28 U.S.C. § 35.108(d)(ii).

             i.    Plaintiff Had an “Actual Disability”—Chronic HCV

      First, it is clear Plaintiff had chronic HCV. In fact, he had HCV for almost 30

years prior to his incarceration, and was not cleared of HCV until after completing

treatment in 2018.

      It is also clear that HCV causes a physical impairment. The principal

consequence of HCV is infection of the liver, which causes inflammation that in turn

causes liver scarring. The liver performs a crucial role in filtering toxins from the

blood (a digestive function), making proteins involved in liver clotting (a circulatory

and hemic function), and fighting infections (an immune function). See ECF No. 54-

1, at 2. Liver scarring can significantly impair liver function, which puts patients at

risk of liver failure or cancer. Id. The risk is increased in persons with cirrhosis, such

as the Plaintiff. See ECF No. 54-3, at 62-66.

      Moreover, Plaintiff’s expert, Dr. Don C. Rockey, provided in his expert report

that Plaintiff had a disability because chronic HCV caused a physical impairment of

Plaintiff and substantially limited a major bodily function of Plaintiff—the proper

function of his liver. ECF No. 54-5, at 7. This cannot be reasonably disputed by FDC

in light of its prior admissions in other cases and the facts presented to this Court.



                                           17
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 18 of 31



Plaintiff’s platelet count was low and was decreasing over time, which was a sign of

worsening portal hypertension and consistent with the progression of Plaintiff’s liver

disease. Id. at 5. Labs tests performed in October of 2016 confirmed low platelets,

consistent with portal hypertension and cirrhosis. Id. at 6. The development of

cirrhosis is the single most important risk factor for developing hepatocellular

carcinoma (liver cancer). See generally ECF No. 54-3.

      Plaintiff likely developed cirrhosis as early as 2013, more than four years

before FDC was judicially ordered to treat Plaintiff with DAAs. Even if Plaintiff was

not presenting symptoms of cirrhosis, his livers ability to function properly was

clearly substantially limited compared to most people in the general population as a

result of HCV. Ultimately, however, Plaintiff did develop symptoms of cirrhosis—

esophageal varices and ascites—which are complications of liver failure. Had FDC

not delayed treating Plaintiff, he may not have developed such painful conditions.

They were caused by HCV, a disability, which FDC cannot reasonably dispute.

             ii.   Plaintiff Has a “Record of Such an Impairment”

      Plaintiff also had a “record of such an impairment” and FDC knew about it.

In 2013, Plaintiff told FDC medical staff that he had HCV. See ECF No. 54-33, at ¶

8. More importantly, he informed medical staff that he was diagnosed with HCV in

1984, which was noted numerous times in his medical records. Even with slow

fibrosis progression, about 20% of patients will develop cirrhosis over a 20-year



                                         18
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 19 of 31



interval. Plaintiff had HCV for almost 30 years before his sentence began. This fact

should have alerted FDC medical staff on intake that Plaintiff had advanced liver

disease, and likely cirrhosis.

      In November 2013, Plaintiff was re-diagnosed with HCV and referred to the

chronic illness clinic, which suggests that FDC knew Plaintiff’s HCV was serious.

It is frequently noted in Plaintiff’s medical record that his platelets were low and

were decreasing over time, which is a sign of cirrhosis. More importantly, on

September 22, 2015, it is noted in the medical record that treatment for HCV was

“clinically indicated” and that Plaintiff consented to treatment. ECF No. 54-24, at

101. Rather than receive treatment, however, Plaintiff was merely scheduled for a

follow-up appointment in 180 days, “per DOC policy.” Id. at 101. Plaintiff’s medical

record is replete with laboratory data consistent with progressive liver disease and

cirrhosis. As Dr. Rockey stated, “the symptoms of chronic HCV had been charted in

[Plaintiff’s] medical records” for years. ECF No. 54-5, at 7. Thus, there was a record

of Plaintiff’s impairment and disability.

             iii. Plaintiff Was “Regarded as Having Such an Impairment”

      For similar reasons, Plaintiff was also “regarded as having such an

impairment.” That is, Plaintiff was subjected to prohibited action (the denial of

DAAs) because of an actual physical impairment (chronic HCV). FDC cannot

reasonably dispute the seriousness of cirrhosis and its effect on liver function. Once



                                            19
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 20 of 31



a person reaches cirrhosis, they are at increased risk of developing liver cancer and

other complications (such as esophageal varices and ascites). Indeed, FDC has

conceded in prior litigation that “symptoms [do not] have anything to do with what

the risk is of liver failure.” ECF No. 54-1, at 3; ECF No. 54-2, at 3. There were signs

that Plaintiff had cirrhosis as early as 2013, and certainly in 2015, warranting

immediate treatment with DAAs. FDC did nothing. And because of it, Plaintiff in

fact developed esophageal varices and ascites.

       More importantly, FDC knew Plaintiff’s HCV was very serious and that he

needed treatment. In an email sent to Donna Graham 12 on September 29, 2015, Sara
                                                         11F




Williams, the Health Services Administrator at Blackwater, listed Plaintiff as one of

four inmates that “require treatment for Hepatitis C.” ECF No. 54-26. Ms. Williams

noted Plaintiff’s elevated APRI score and suggested he be transferred to another

facility for treatment. Ms. Graham apparently agreed because Plaintiff was later

transferred to Graceville “due to [his] medical needs.” Id. What Plaintiff needed was

DAAs, and FDC knew it in 2015, the same year Reimers prepared the draft

legislative budget request for the 2016-2017 fiscal year.

       In that budget request, FDC stated that “The Department has no funding to

provide treatment to inmates with Hepatitis C who meet the current national



12
  Ms. Graham coordinates inmate medical transfers at the direction of Timothy Whalen, MD,
FDC’s Chief Clinical Advisor and one of its top officials. See ECF No. 54-26; ECF No. 54-28.


                                            20
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 21 of 31



treatment criteria.” ECF No. 54-6. In other words, FDC knew that it had an

obligation to comply with the national treatment criteria for HCV, and admitted that

it was not meeting such criteria because it lacked the necessary funding. FDC also

stated that “[i]nmates with Hep C are at very high risk for developing Cirrhosis and

Liver Cancer if left untreated.” Id. It follows that FDC knew that it should have been

treating HCV-infected inmates prior to them developing F4 cirrhosis, and that the

failure to do so put those inmates, including Plaintiff, at a very high risk of

developing cirrhosis or liver cancer. Nonetheless, FDC decided not to ask the

Legislature for funding, and Plaintiff remained untreated and cirrhotic.

      It is no surprise, therefore, that FDC did not provide DAAs to Plaintiff in

2015, despite knowing that he met the national treatment criteria and should have

been treated before developing cirrhosis. Unfortunately, Plaintiff did develop

cirrhosis and is now at increased risk of liver cancer and liver failure. FDC’s

knowing failure to request funding and comply with the national treatment criteria

was indisputably the cause. Accordingly, Plaintiff was also “regarded as” having a

physical impairment.

             iv. Plaintiff was a “Qualified Individual”

      Simply by virtue of incarceration, Plaintiff met the essential eligibility

requirements for the receipt of medical services. See Ancata v. Prison Health Servs.,

Inc., 769 F.2d 700, 705 (11th Cir. 1985) (“The federal courts have consistently ruled



                                         21
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 22 of 31



that governments, state and local, have an obligation to provide medical care to

incarcerated individuals. This duty is not absolved by contracting with an entity . . .

.” (citation omitted)). Upon intake, Plaintiff was given an initial health screening and

advised that medical services were available to him while in prison. ECF No. 54-24,

at 18, 33. Indeed, because of his diagnosed with HCV, Plaintiff was enrolled in the

chronic illness clinic. See id. at 57-58, 68-69; ECF No. 54-5, at 5. Therefore, there

can no reasonable dispute that Plaintiff was a qualified individual.

        2.   FDC Denied Plaintiff the Benefit of Medical Services By Reason of
             His Chronic HCV and Disability

      The ADA prohibits public entities from excluding individuals from

participation in, or denying them the benefits of, a public entity’s services, programs,

or activities, or discriminating against them because of a disability. 42 U.S.C. §

12132; 28 C.F.R. § 35.130(a).

      Federal courts have found that an inmate who was denied prison medical

services by reason of disability, such as HCV, can state a claim for damages under

Title II of the ADA. See Pa. Dep’t of Corrs. v. Yeskey, 524 U.S. 206, 213 (1998)

(“[T]he plain text of Title II of the ADA unambiguously extends to state prison

inmates . . . .”); Bircoll, 480 F.3d at 1081 (“[A] disabled prisoner can state a Title II-

ADA claim if he is denied participation in an activity provided in state prison by

reason of his disability.”); Kiman v. New Hampshire Dep’t of Corrs., 451 F.3d 274,

286-87 (1st Cir. 2006) (“Access to prescription medications is part of a prison’s

                                           22
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 23 of 31



medical services and thus is one of the services, programs, or activities covered by

the ADA.”); Yeskey, 524 U.S. at 210 (noting that prison “medical services” are

within the scope of Title II). Moreover, FDC has conceded that HCV can cause a

disability and that an inmate with chronic HCV can state a Title II ADA claim for

medical services. See ECF No. 54-2, at 5 (“Defendant [FDC] does not dispute that a

prison inmate can state a Title II ADA claim for medical services.”).

      The Plaintiff, a former FDC-inmate with a longstanding history of chronic

HCV, was denied the benefit of medical services—i.e., access to DAA

medications—by reason of his chronic HCV, which caused a disability.

      First, the record clearly establishes that FDC failed to treat HCV-infected

inmates with DAAs for nearly four years. FDC has conceded this finding. Further,

FDC was not simply providing inadequate care. Rather, FDC categorically denied

inmates with chronic HCV access to DAAs—both in practice and by policy—

contrary to the prevailing standard of care, which was to provide DAAs to all patients

with chronic HCV, regardless of the stage of their liver disease. In fact, as of

November 17, 2017, FDC only treated thirteen inmates with DAAs. By then FDC

had identified at least 7,000 inmates who had HCV. ECF No 52-1, at 6 n.9; see also

ECF No. 54-4, at 52-53.

      Moreover, by refusing to provide DAAs, a prescription medication, to inmates

with chronic HCV, FDC denied them access to and the benefit of medical services,



                                         23
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 24 of 31



while not imposing such a restriction on inmates with other disabilities, or with no

disabilities at all. For example, FDC does not prioritize treatment for inmates with

HIV, and it provides HIV medication without restriction and regardless of disease

progression. See ECF No. 54-20, at 118-20. If an HIV-infected inmate needed the

medication, a doctor would prescribe it. Id. at 117-18. FDC did not prescribe DAAs

even to those who presented the most advanced stages of cirrhosis. See ECF No. 54-

21. This amounted to categorical discrimination. See, e.g., Lonergan v. Fla. Dep’t of

Corr., 623 F. App’x 990, 994 (11th Cir. 2015) (“[T]he failure of the prison to give

the Plaintiff the treatment prescribed by his dermatologist is sufficient for the

Plaintiff to plead a prima facie ADA claim.”); Stafford v. Wexford of Ind., LLC, No.

1:17-cv-00289-JMS-MJD, 2017 U.S. Dist. LEXIS 166994, at *8 (S.D. Ind. Oct. 10,

2017) (“Plaintiffs do not complain[] about the quality of care administered by

Wexford; rather, they assert that Wexford has refused to treat Plaintiffs’ disabilities,

which is actionable under the ADA.”); Mitchell v. Williams, No. 6:15-cv-93, 2016

U.S. Dist. LEXIS 20861, at *11 (S.D. Ga. Feb. 22, 2016) (“Plaintiff has plausibly

alleged that the Department of Corrections has denied him departmental services,

programs, or activities by reason of his having Hepatitis C.”); Payne v. State, No.

CV 09-01195-PHX-NVW, 2012 U.S. Dist. LEXIS 48147, at *11 (D. Ariz. Apr. 5,

2012) (“[A] Plaintiff may have a valid claim under the ADA where he can show that

Defendant discriminated against [him] because of his [disability], not by providing



                                          24
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 25 of 31



him with inadequate care, but by denying him immediate access to prescribed

medications.” (citation and quotations omitted)).

      The ADA also requires public entities to provide equal access and enjoyment

of all services, 28 C.F.R. § 35.130(b)(1), and prohibits public entities from using

criteria or methods that have the effect of subjecting individuals with disabilities to

discrimination or that defeat or substantially impair accomplishment of the

objectives of any program, service, or activity. 28 C.F.R. § 35.130(b)(3).

      FDC’s HCV-treatment policy was indisputably unconstitutional and fell well

below what the standard of care required. The criteria used by FDC for determining

whether an inmate qualified for DAAs was so egregious and deficient that only those

with the end-stage liver disease would be considered for treatment. In other words,

if an inmate qualified for treatment under FDC’s policy, they were knocking on

death’s door. Incredibly, Plaintiff qualified for treatment under FDC’s

unconstitutional policy in 2015. Yet, FDC dragged its feet for nearly three years

before treating Plaintiff. This delay was due to the costs of treatment. See infra.

      The standard of care required that FDC offer him DAAs when it was

determined that Plaintiff had chronic HCV, which, as set forth above, caused

Plaintiff to have a disability. Plaintiff likely had cirrhosis in 2013, and certainly had

it in 2015. DAAs should have been immediately provided to Plaintiff then, but were

withheld from him, without any medical justification, until March 2018. FDC cannot



                                           25
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 26 of 31



skirt its duty to provided constitutionally-adequate care by creating a policy that

ineffectively evaluates the severity and stage of an inmates liver disease, and having

a practice of not treating inmates for serious medical conditions solely because the

treatment is expensive. Such failures not only violated the standard of care, but also

amounted to disability-based discrimination.

        3.   FDC Was Deliberately Indifferent to Plaintiff’s Chronic HCV, a
             Serious Medical Condition and Disability

      Moreover, FDC’s refusal to treat Plaintiff with DAAs constituted deliberate

indifference to Plaintiff’s chronic HCV, which was and caused a disability.

      To recover monetary damages under the ADA and RA, Plaintiff must show

that FDC “violated his rights under the statutes and did so with discriminatory

intent.” McCullum v. Orlando Reg’l Healthcare Sys., 768 F.3d 1135, 1146-47 (11th

Cir. 2014). “A plaintiff may prove discriminatory intent by showing that a defendant

was deliberately indifferent to his statutory rights. Id. at 1147; Liese v. Indian River

Cty. Hosp. Dist., 701 F.3d 334, 345 (11th Cir. 2012) (“[A] plaintiff may demonstrate

discriminatory intent through a showing of deliberate indifference.”).

      “To establish deliberate indifference, a plaintiff must show that the defendant

knew that harm to a federally protected right was substantially likely and failed to

act on that likelihood.” McCullum, 768 F.3d at 1147 (quotation marks omitted)

(emphasis in original). In other words, Plaintiff must show that FDC had subjective

knowledge of a risk of serious harm and that FDC disregarded that risk by conduct

                                          26
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 27 of 31



that is more than mere negligence. Goebert v. Lee Cty., 510 F.3d 1312, 1326-27

(11th Cir. 2007). In this Circuit, conduct that is more than mere negligence includes:

             (1) knowledge of a serious medical need and a failure or
             refusal to provide care; (2) delaying treatment for non-
             medical reasons; (3) grossly inadequate care; (4) a
             decision to take an easier but less efficacious course of
             treatment; or (5) medical care that is so cursory as to
             amount to no treatment at all.

Baez v. Rogers, 522 F. App’x 819, 821 (11th Cir. 2013) (unpublished). See Johnson

v. Bryson, No. 5:16-cv-453-CAR-MSH, 2017 U.S. Dist. LEXIS 145300, at *3 (M.D.

Ga. Sep. 8, 2017) (“[T]he ADA is not wholly inapplicable to claims based on

deliberate indifference to an inmate’s medical condition.”).

      FDC’s deliberate indifference to Plaintiff’s chronic HCV and disability is

indisputable. See, e.g., ECF No. 54-1, at 12 (noting that even Dr. Dewsnup, FDC’s

expert in Hoffer, “all but admitted that [FDC] has been deliberately indifferent” to

HCV-infected inmates). The record clearly demonstrates FDC’s knowledge of the

serious risks associated with HCV. In fact, FDC admits that chronic HCV is a serious

medical need. See ECF No. 54-33, at ¶ 1. Moreover, FDC admits that Plaintiff self-

reported his diagnosis with HCV on November 13, 2013. Id. at ¶ 8. Two days later,

FDC staff confirmed Plaintiff’s diagnosis. ECF No. 54-24, at 52. Even assuming

FDC was not aware of Plaintiff’s diagnosis in 2013, which it was, FDC had actual

knowledge of Plaintiff’s diagnosis in 2015 when FDC authorized his transfer to

Graceville for treatment. See ECF No. 54-26.

                                         27
     Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 28 of 31



       Despite knowing that Plaintiff had chronic HCV and that chronic HCV

presents a risk of serious harm (especially in patients with cirrhosis, such as

Plaintiff), FDC disregarded that risk by conduct that is indisputably more than mere

negligence 13—it was intentional based solely on cost, as FDC has conceded. See
            12F




ECF No. 54-2, at 3. Indeed, the Hoffer Court found as a matter of fact that “FDC’s

failure to treat was due to a lack of funding.” ECF No. 54-1, at 8; see also Ancata,

769 F.2d at 705 (“Lack of funds for facilities cannot justify an unconstitutional lack

of competent medical care and treatment for inmates.”); Harris v. Thigpen, 941 F.2d

1495, 1509 (11th Cir. 1991). Nonetheless, FDC refused to provide care that was

clinically-indicated and constitutionally-required.

       Further, FDC instituted policies that essentially precluded all but the sickest

inmates from obtaining DAAs. See supra. Somehow Plaintiff qualified in 2015 but

FDC buried its head in the sand until a Court ordered it to start treating inmates in

late-2017. During that time period, it is clear “FDC had a policy and practice of not

providing adequate screening, evaluation, and treatment of HCV.” ECF No. 54-5, at

8. Indeed, FDC knew in 2015 that it was not complying with the national criteria for

treatment of HCV, and that HCV puts inmates like Plaintiff at very high of




13
   The Hoffer Court found that FDC was “deliberately indifferent under nearly every formulation
of the standard” as it relates to the plaintiff-class, of which Morrison was a member. ECF No. 54-
1, at 7-8; see also Baez, 522 F. App’x at 821 (listing several examples of conduct that is more than
mere negligence).


                                                28
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 29 of 31



developing cirrhosis and liver cancer. Nonetheless, FDC disregarded its obligation

to comply with the nationally-recognized standard of care, as well as the very serious

risks associated with HCV, because the cost of DAAs was high. See ECF No. 54-

1, at 7-11. This conduct denied Plaintiff DAAs for a non-medical reason. Thus, it is

indisputable that FDC was deliberately indifferent to Plaintiff’s chronic HCV and

disability, which had the effect of excluding Plaintiff from receiving DAAs, in

violation of the U.S. Constitution, the ADA and the RA.

   C. Plaintiff Exhausted His Administrative Remedies

      Plaintiff properly exhausted his administrative remedies prior to filing suit.

See ECF No. 54-31; ECF No. 54-32. Plaintiff thoroughly addressed the exhaustion

issue in his Response to Defendants’ Joint Motion to Dismiss, ECF No. 39, and

therefore incorporates by reference the facts and legal arguments contained therein.

                                      IV.
                                  CONCLUSION

      For the foregoing reasons, the Plaintiff, Billy Morrison, requests that this

Court grant this Motion for Summary Judgment and enter judgment in favor of

Plaintiff and against Defendant FDC as to FDC’s liability under the ADA and RA.




                                         29
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 30 of 31



                                      Respectfully submitted,

                                      The Law Offices of
                                      STEVEN R. ANDREWS, P.A.
                                      822 North Monroe Street
                                      Tallahassee, Florida 32303
                                      T: (850) 681-6416 / F: 681-6984

                                      /s/ John M. Vernaglia
                                      JOHN M. VERNAGLIA (FBN 1010637)
                                      john@andrewslaw.com

                                      /s/ Ryan J. Andrews
                                      RYAN J. ANDREWS (FBN 0104703)
                                      ryan@andrewslaw.com
                                      service@andrewslaw.com
                                      Attorneys for Plaintiff


                     LOCAL RULE 7.1(F) CERTIFICATE

      Pursuant to Rule 7.1(F) of the Local Rules of the Northern District of Florida,

the undersigned hereby certifies that the foregoing Motion and Memorandum

contains 7,952 words.

                                      /s/ John M. Vernaglia
                                      JOHN M. VERNAGLIA




                                         30
    Case 4:18-cv-00576-MW-MAF Document 55 Filed 08/08/19 Page 31 of 31



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has been

served by electronic service on this 8th day of August, 2019, to:

Jeffery R. Lawley, Esq.                   John S. Derr, Esq.
BILLING, COCHRAN, LYLES,                  Christopher D. Hastings, Esq.
MAURO & RAMSEY, P.A.                      Quintairos, Prieto, Wood & Boyer P.A.
SunTrust Center, 6th Floor                227 North Bronough Street, Suite 7400
515 East Las Olas Boulevard               Tallahassee, Florida 32301
Fort Lauderdale, FL 33301                 jderr.pleadings@qpwblaw.com
jrl@bclmr.com                             christopher.hastings@qpwblaw.com
maryannt@bclmr.com                        linda.munroe@qpwblaw.com
Attorneys for Defendants GEO,             Attorneys for Defendant FDOC
CCS, Alvarez, and Poythress

                                       /s/ John M. Vernaglia
                                       JOHN M. VERNAGLIA




                                         31
